      Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 1 of 33




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


 MASTEROBJECTS, INC.,                 )
                                      )
                                      )   Civil Action No. 6:20-cv-00087-ADA
       Plaintiff,                     )
                                      )
 v.                                   )       JURY TRIAL DEMANDED
                                      )
 FACEBOOK, INC.                       )
                                      )
        Defendant.                    )
___________________________________

PLAINTIFF MASTEROBJECTS, INC’S OPENING CLAIM CONSTRUCTION BREIF
         Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 2 of 33




                                               TABLE OF CONTENTS

                                                                                                                                     Page

I.     INTRODUCTION AND SUMMARY ................................................................................1

II.    STATEMENT OF THE FACTS AND PRIOR PROCEEDINGS ......................................3

       A.        Mark Smit and His Invention...................................................................................3

       B.        MasterObjects’ Patents ............................................................................................4

       C.        MasterObjects Specification ....................................................................................5

       D.        Query Message: The Prior Claims Orders and PTAB Proceeding ..........................8

                 1. eBay....................................................................................................................9

                 2. Google ..............................................................................................................10

                 3. Yahoo! ..............................................................................................................11

                 4. The ’024 Patent and the PTAB Proceeding .....................................................12

       E. Asynchronous Communication: The Prior Claims Orders and PTAB Proceeding .....13

                 1. eBay..................................................................................................................13

                 2. Yahoo! ..............................................................................................................15

                 3. Google ..............................................................................................................16

                 4. PTAB ................................................................................................................16

III.   THE QUERY MESSAGE TERMS DO NOT REQUIRE SENDING “JUST-THE-
       CHANGES” .......................................................................................................................17

       A.        The Asserted Claims Describe a Client that Sends the “Lengthening String” NOT
                 “Only-The-Changes” .............................................................................................18

                 1. The ’024 Patent ................................................................................................18

                 2. The ’628 Patent ................................................................................................19

                 3. The ’073 Patent ................................................................................................19



                                                                   i
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 3 of 33




                4. The ’866 Patent ................................................................................................20

      B.        The MasterObjects Specification Allows But Does Not Require Sending Just-the-
                Changes ..................................................................................................................21

      C.        There Is No Disavowal Or Disclaimer Here ..........................................................23

IV.   THE ASYNCHRONOUS[LY] TERMS DO NOT REQUIRE THAT THE SERVER BE
      ABLE TO INITIATE THE COMMUNICATION ............................................................23

V.    CONCLUSION ..................................................................................................................28




                                                                 ii
            Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 4 of 33




                                            TABLE OF AUTHORITIES

                                                                                                                        Page

eBay Inc. v. MasterObjects, Inc.,
       Case IPR2017-00740, Paper 8 (PTAB Jul. 27, 2017) ...................... 8, 12-13, 16, 21, 23-24

eBay Inc. v. MasterObjects, Inc.,
       Case IPR2017-00740, Paper 48 (PTAB Jul. 25, 2018)........................................................8

i4i Ltd. P’ship v. Microsoft Corp.,
        598 F.3d 831 (Fed. Cir. 2010)............................................................................................22

Kara Tech., Inc. v. Stamps.com, Inc.,
      582 F.3d 1341 (Fed. Cir. 2009)..........................................................................................27

MasterObjects, Inc. v. eBay, Inc.,
      No. 3:12-cv-00680-JSC, 2013 WL 1287428 (N.D. Cal. Mar. 28, 2013) .... 9-10, 13-15, 22,
                                                                                  24, 26-27

MasterObjects, Inc. v. Google, Inc.,
      No. 4:11-cv-01054-PJH, 2013 WL 2319087 (N.D. Cal. May 28, 2013)............... 10-11, 16

MasterObjects, Inc. v. Yahoo!, Inc.,
      No. 3:11-cv-02539-JSW, 2013 WL 6185475 (N.D. Cal. Nov. 26, 2013) ... 8, 11-12, 15, 22

Phillips v. AWH Corp.,
        415 F.3d 1303 (Fed. Cir. 2005).............................................................................. 22-23, 27

Teleflex, Inc. v. Ficosa N. Am. Corp.,
        299 F.3d 1313 (Fed. Cir. 2002)....................................................................................18, 22

Thorner v. Sony Computer Entm’t Am. LLC.,
      669 F.3d 1362 (Fed. Cir. 2012)....................................................................................23, 27




                                                                iii
         Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 5 of 33




   I.        INTRODUCTION AND SUMMARY.

        Plaintiff MasterObjects, Inc., (“MasterObjects”) asserts four patents in this case. See § II.

B. below. All relate to MasterObjects’ invention: a new way to provide fast search content as a

user types a search query. For example, if a user were looking for content on “Lady Gaga,” the

user could type “la” then “lad” then “lady.” By, say, “lady,” the server could return content on

“Lady Gaga.” This function is now known as “instant search,” and it is ubiquitous today.

        Over the four patents and forty-four claims MasterObjects now asserts, the parties have

just two construction disputes. The first relates to terms new to the patents asserted here (as

opposed to terms in earlier patents that were asserted in prior cases), collectively referred to as

the “Query Message” terms. The second dispute relates to a term found in all MasterObjects

patents, “asynchronous.”

        “Query Message”

        The new claims say what a Query Message is: it is a message sent from the client to the

server that represents the lengthening string as the user types a search query. See § III below.

For some of the new claims, sending the full lengthening query is permissive; for other new

claims, sending the full lengthening query is required. But there is nothing in any claim that

requires the MasterObjects client to send only the changes to a query that were not previously

sent to the server system (as opposed to the full lengthening query). MasterObjects’ invention is

agnostic to the precise mechanics of what the client sends as a query; the points of novelty lay

elsewhere.

        Notwithstanding the plain claims language, Facebook construes Query Message narrowly

as limited to the client sending “just-the-changes” in the search bar. For example, Facebook

contends that as a user searches for “Lady Gaga” content, the client must only send “l,” then

                                                  1
         Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 6 of 33




“ad,” (if “ad” represented the changes in the search bar after the initial “l” query), then “y,” and

so forth. Facebook’s construction requires that the server system receive a series of disjointed

characters (“only the changes”), rather than the user’s actual search query, which the server

system then glues together to form a coherent search string.

       Facebook supports this restrictive construction by quoting several sentences in the

MasterObjects Specification describing one permissible implementation in MasterObjects’

detailed description of its preferred embodiment. From its first patent filing forward,

MasterObjects described its invention generally, and then illustrated that invention with its

example preferred embodiment, which MasterObjects called “QuestObjects.” The Specification

is explicit that the baroquely-detailed “QuestObjects” system is a non-limiting embodiment: the

Specification says this repeatedly. See § II.C & III.B.

       For that matter, the language Facebook itself relies on explains that sending “just-the-

changes” is one permissible embodiment optimization, but is in no way required. The

Specification itself says that the “QuestObjects” system “allow[ed] the Client Quester to send

just the changes to the input buffer, instead of sending the entire input buffer.” See id. “Allow”

means allow. It does not mean require. If my car is allowed to travel faster than 65 MPH, this

does not mean that it is always required to travel faster than 65 MPH. The Specification allows

sending “just-the-changes,” but does not require sending “just-the-changes.” And this is

precisely what two prior courts and the PTAB found. See § II.D.

       Asynchronous/Asynchronously

       The claims say that the client and server communicate asynchronously. That is, the

server does not have to wait for a complete search query before responding to the client. Instead,

the client and server can communicate asynchronously, without each waiting for the other, even



                                                  2
          Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 7 of 33




as a user types a search query. This is the difference between a walkie-talkie (“over and out”)

and a phone where people can interrupt even as their counter-party speaks.

         Despite the plain language, Facebook reads a significant limitation into the

“asynchronous” term. It says this term requires a system where the server system must be able to

initiate the communication by sending the first message. But that is not what the claims say. See

§ IV below. Nor what the Specification disclosed. See §§ II.C. & IV. It is a restrictive

construction rejected by every court in every prior MasterObjects case, and by the PTAB in an

IPR proceeding. See § II.E.

   II.      STATEMENT OF THE FACTS AND PRIOR PROCEEDINGS.

         A. Mark Smit and His Invention.

         MasterObjects was founded by Mark Smit, a named inventor on each patent-in-suit. In

the spring of 2000, Mr. Smit was a young computer scientist working on data retrieval problems.

He found the technology trying and slow. He believed he could do better. In July 2000, Mr.

Smit conceived of a new paradigm for searching large data sets, e.g., the Web. He envisioned a

system where a client and a server system communicated asynchronously to display instant

results, rather than waiting for the user to finish typing and press “enter.” His invention

permitted the server system to send to the client search content even as the user typed.

         This represented a profound change in search technology. In the old search model, this

communication was “synchronous,” i.e., the server system would sit idle until the user hit

submit, whereupon the server system would do its work and then return the information to the

client. As the client worked, the server system waited; as the server system communicated, the

client waited.




                                                  3
         Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 8 of 33




       To break this “request-response” loop, Mr. Smit realized that the client and server needed

to communicate “asynchronously,” i.e., the client and the server system needed to be free to

communicate with each other even as a user typed.

       Mr. Smit also envisioned that the server system could cache (store) previous queries and

search results. With asynchronous communication, such a query and results cache permitted the

system to quickly associate a few characters of a new query with a preexisting version of the

same query and corresponding content. For example, when a user looks for information on Lady

Gaga, the user’s search begins with “la,” which becomes “lad,” then “lady g.” The user then

sees search results—the content—for “Lady Gaga.” These inventive techniques provide useful

search results much faster than prior systems.

       Mr. Smit collaborated with Mr. van den Oord—the other named inventor on patents-in-

suit—on invention details and implementation. By no later than November 2000, each asserted

claim was conceived. The inventors diligently worked to reduce the invention to practice.

MasterObjects filed its first patent application in August 2001; it later issued as U.S. Patent No.

8,112,529 (“’529 Patent”). All other MasterObjects patents descend from the ’529 Patent.

       MasterObjects developed and sold a commercial embodiment of the invention,

“QuestObjects,” and had customers such as Hewlett-Packard, Siemens, and Princeton University.

       B. MasterObjects’ Patents.

       The patents-in-suit are U.S. Patent Nos.: 8,539,024 (the “’024 Patent”); (2) 9,760,628

(the “’628 Patent”); (3) 10,394,866 (the “’866 Patent”); and (4) 10,311,073 (the “’073 Patent”).

Of the patents-in-suit, MasterObjects only asserted the ’024 in prior litigation. MasterObjects

asserted in prior cases three patents not asserted here: the ’529 Patent, U.S. Patent No. 7,752,326

(the “’326 Patent), and U.S. Patent No. 8,060,639 (the “’639 Patent”).



                                                 4
           Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 9 of 33




          As charted below, MasterObjects’ patents all descend from the ’529 Patent:


                           ’529
                    Filed Aug 20, 2001


                                                       ’326
                                                Filed Oct. 25, 2005


                                                App. No. 12/176,984
                                                     (abandoned)
                                                 Filed July 21, 2008                 ’639
                     ’024 (asserted)                                          Filed Jul. 2, 2010
                    Filed Feb. 6, 2012


                     ’628 (asserted)
                    Filed Sept. 6, 2013


                     ’866 (asserted)                ’073 (asserted)
                   Filed Dec. 22, 2016            Filed Feb. 17, 2017

See Exs. A (‘024), B (’628), C (’866), D (’073), E (’529), F (’326), & G (’639). 1

          The patents-in-suit contain different claims with different claim language compared to

the non-asserted patents that were previously construed. To illustrate, Facebook asks this Court

to construe phrases containing the term “query messages.” This term was nowhere in the

previously construed claim language. And the new claims, on their face, state that “query

messages represent the lengthening string” (or contain a similar statement). See § III.A. below.

          C. MasterObjects’ Specification.

          MasterObjects filed its first application on August 20, 2001. MasterObjects’

Specification begins with a general description of the invention: a system that enabled instant


1
    All exhibits are attached to the Declaration of Leslie V. Payne.


                                                   5
         Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 10 of 33




search by using “client-server asynchronous” communications to provide to the client search

content even as the user typed a lengthening search query. See, e.g., Ex. A at 8:31-37 (“Roughly

described, the invention provides a … client-server asynchronous database search and retrieval

system for sending a character-by-character string of data to an intelligent server … and return to

the client increasingly appropriate database information …”). 2

         The Specification then describes one highly detailed enabling and non-limiting

embodiment called the “QuestObjects” system. See id. at 9:53-54 (“In the detailed description

below, an embodiment of the present invention is referred to as QuestObjects...”). The

QuestObjects description begins with a “Glossary” of the many detailed terms used in the non-

limiting embodiment, e.g., “Quester,” “Questlet,” “Content Engine,” and the like. See id. at

9:59-11:47. These defined terms are thereafter capitalized to show that they represent exemplary

features of one embodiment.

         As described in the Specification, one possible (but not required) optimization of the

QuestObjects system permitted the “Client” to send just a single character at a time as the user

typed:

         The terms “client” and “server” are used herein to reflect a specific embodiment
         of the invention … The invention includes a Server, that handles requests for
         information from clients, and a communication protocol that is optimized for
         sending single characters from a Client to the Server, and lists of strings from the
         Server to the Client.




2
  All “Specification” cites are to the ’024 Patent. The ’866 Patent is a continuation of the ’628,
which is a continuation of the ’024, which is a continuation of the ’529 Patent—accordingly,
their specifications are virtually identical. The ’073 Patent is a continuation of an abandoned
application, which is a continuation-in-part of the ’326 Patent, which is a continuation-in-part of
the ’529 Patent. The ’529 Patent’s specification is incorporated into the ’073’s by reference. See
Ex. D at 1:25-30. MasterObjects contends that every asserted ’073 claim is entitled to the benefit
of the ’529 Patent’s filing date. See Ex. N at 3. (The ’639 Patent, not asserted, is a continuation
of the ’326, which is a continuation in-part of the ’529 Patent.)
                                                  6
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 11 of 33




Id. at 11:50-61.

        The Specification then makes plain that even the QuestObjects embodiment was not

restricted to a “single character” protocol:

        The system’s protocol is not restricted to sending single characters. In fact,
        Clients can also use the protocol to send a string of characters.

Id. at 12:5-7.

        In a related embodiment-specific permutation, the QuestObjects’ description says that the

system can be configured to allow the client to send “just the changes” in the Client input buffer,

instead of sending the lengthening string itself:

        [T]he protocol of the present invention provides a number of messages that allow
        the Client Questor [a defined embodiment specific term] to send just the changes
        to the input buffer, instead of sending the entire input buffer.

Id. at 20:14-17. The word allow is permissive, not restrictive. The Specification therefore

discloses that the example QuestObjects embodiment can send “just-the-changes,” but is not

required to send “just-the-changes,” i.e., it can send the “entire input buffer” too.

        On asynchronous communication, and after the Glossary, the Specification provides that:

        The system is bi-directional and asynchronous, in that both the Client and the
        Server can initiate communications at any moment in time. The functionality
        of the system is such that it can run in parallel with the normal operation of
        clients. Tasks that clients execute on the system are non-blocking, and clients
        may resume normal operation while the system is performing those tasks. For
        example, a communication initiated by the Client may be a single character that
        is sent to the Server, that responds by returning appropriate data. An example of
        a communication initiated by the Server is updating the information provided to
        the client.
Id. at 12:24-34. The Specification so describes the system as “non-blocking” and provides

several examples of “Client” and “Sever” initiated communications. The Specification later

provides that:

        This is important because the system is asynchronous and on occasions it may
        occur that a newer QuestObjects Result Set is sent to the client before an older

                                                    7
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 12 of 33




       one. The request identifier and QuestObjects Result Set identifier allow the
       Client Quester to detect and handle this.

Id. at 23:37-41.

       As these descriptions make clear, the term asynchronous comports with its ordinary

meaning: once a conversation has begun, either side of the system can send a communication,

i.e., the client and server system communicate in a “non-blocking” way; one does not have to

wait for the other. What the Specification does not do, however, is limit asynchronous

communication to situations where the server system must be capable of initiating a

communication. Rather, as illustrated by embodiment-specific examples (capitalized terms),

asynchronous communication can enable situations where the server system initiates, just as it

can enable situations where the client initiates. These are permitted features, but not

requirements. Asynchrony is not about who goes first; it is rather about both parties being free to

communicate without waiting on the other.

       D. Query Message: The Prior Claims Orders and PTAB Proceeding.

       There are three prior constructions of related claims in MasterObjects’ ʼ529 Patent and its

’639 child. 3 eBay also filed an inter partes review (the “IPR”) challenging claims in

MasterObjects’ subsequent ʼ024 Patent, asserted here. The PTAB instituted the IPR on July 27,

2017, and subsequently found all of the challenged ʼ024 claims valid and patentable in a July 25,

2018 Final Written Decision. See generally Exs. I & J.

       In various ways, each defendant in the prior cases, and the petitioner in the IPR, sought



3
  One of these prior constructions also construed ’326 claims. See Ex. H. While MasterObjects
attaches the docket versions of these orders as exhibits, they are also available on Westlaw. See
MasterObjects, Inc. v. eBay, Inc., No. 3:12-cv-00680-JSC, 2013 WL 1287428 (N.D. Cal. Mar.
28, 2013); MasterObjects, Inc. v. Google, Inc., No. 4:11-cv-01054-PJH, 2013 WL 2319087
(N.D. Cal. May 28, 2013); MasterObjects, Inc. v. Yahoo!, Inc., No. 3:11-cv-02539-JSW, 2013
WL 6185475 (N.D. Cal. Nov. 26, 2013).
                                                 8
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 13 of 33




constructions that limited what the client was permitted to send to the server system.

       This dispute resurrects itself here in Facebook’s construction of the new Query Message

terms. Facebook argues that a possible preferred embodiment optimization, sending “just-the-

changes,” must be read into the claim language as an unwritten claim limitation. Because

Facebook’s argument is not new, the three prior claims orders and the PTAB proceeding are

probative.

       Taking these prior proceedings in the chronological order of the issued opinions:

       1.      eBay.

       In February 2012, MasterObjects asserted against eBay the parent ʼ529 Patent and its

child, the ʼ629 Patent. On March 28, 2013, the Hon. Judge Corley (magistrate judge; N.D. Cal.)

issued the eBay Court’s Claims Order. See generally Ex. K.

       The Court first considered whether the “QuestObjects” system was a preferred

embodiment (MasterObjects’ position), or a claims limiting description of the invention itself

(eBay’s position). The Court agreed with MasterObjects, finding that the QuestObjects system

was an embodiment and not claims limiting. See, e.g., id. at 6, 12, 16, 17, 19 & 22.

       As relevant here, the Court construed the term “communication protocol.” eBay argued

that the Specification limited the client to “sending single characters from a client to a server,”

citing the “single character” embodiment Specification language quoted above. Id. at 11. eBay

emphasized that this description began with the words “the invention,” and so concluded that the

description limited the claims. Id. at 12. MasterObjects disagreed, contending that the

QuestObjects system was explicitly just an embodiment, the “present invention” language

notwithstanding.

       The Court, again, agreed with MasterObjects. The Court found that, while the words “the



                                                  9
          Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 14 of 33




invention” in a specification “often evidences an intent to limit the claims to the description,”

this was not true in this Specification. See id. at 12. On this Specification, the Court found that

the patentee had no intent to limit the claims to the QuestObjects embodiment, and held that

eBay was improperly importing embodiment details into the claims. See id. at 11-14.

          2.     Google.

          MasterObjects asserted the ʼ529 and ʼ639 patents against Google in a case filed in March

2011. The Court (Hon. Phyllis Hamilton, N.D. Cal.) issued a claims order on May 28, 2013,

exactly two months after the prior eBay Order. See generally Ex. L.

          As relevant here, Google argued that the prior claims limited the client to sending “just-

the-changes” in the client input buffer, as against sending the entire lengthening string. Ex. L at

15-17. Google said that the language of the prior claims—through entire limitations and groups

of limitations Google called the “additional character” terms—suggested a system wherein the

client sends “just-the-changes” to the server system, with the server system then gluing these

“just-the-changes” queries together to form a lengthening string. See id. 4 Google also relied on

“just-the-changes” optimization language in the Specification’s QuestObjects description. See

id. at 17. 5

          The Court agreed with Google, finding that the ’529 claim language required that the




4
  The following ’529 Claim 1 language is an example of an additional character term construed
by the Google Court: “wherein each of the corresponding consecutive queries lengthens the
string by the additional characters, to form a lengthening string for retrieving matching content
from the server system.”
5
    Facebook’s current lawyers, then at another firm, represented Google in the prior case through

claims.



                                                  10
           Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 15 of 33




client send “just-the-changes” in the input buffer, as against sending the lengthening query string

itself. Id. at 16-17 (Finding the claim words “lengthen” and “modify” suggested that the server

combined prior queries, while the “additional characters” and “consecutive queries” language

suggested that the client send only the changes). The Court thus found that the QuestObjects

system was not a preferred embodiment in the context of the ’529 claims, but rather a description

of the invention itself. Id. at 17.

           The Court’s “just-the-changes” limitation ended MasterObjects’ infringement case.

MasterObjects stipulated to noninfringement and appealed the Court’s “just-the-changes”

construction to the Federal Circuit. The Federal Circuit affirmed with a Federal Circuit Rule 36

Order. 6

                          3.     Yahoo!

           In May 2011, MasterObjects asserted three patents against Yahoo! (ʼ326, ʼ639, and ʼ529).

As did eBay, Yahoo! argued that the term “communication protocol” required sending single

characters from a client to a server. See Ex. H at 8-9.

           Just prior to the claims hearing, the Court (Hon. Jeffrey White, N.D. Cal.) issued a

“Tentative Rulings and Questions re: Claim Construction” Order. On the single character

limitation, the Court tentatively agreed with Yahoo!, saying that the claims described a system

“optimized for sending single characters from a client to a server….” In its Tentative Order, the

Court asked MasterObjects how the words “the ‘invention’ or ‘present invention” could describe

just an embodiment, as against limiting the scope of the claims. See Ex. M at 3.




6
    Thereafter, MasterObjects asserted the new ’024 Patent, asserted here, against Google. The

parties settled, and the ’024 claims were not construed in that litigation.


                                                   11
         Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 16 of 33




        The parties had a robust argument days later. On November 26, 2013, over a year after

the Tentative Order, and post both the eBay and Google Claims Orders, the Court issued its Final

Claims Construction Order. See generally Ex. H. Contrary to the Tentative Order, and in accord

with Judge Corley’s eBay Claims Order, Judge White found that the “QuestObjects” system was

a preferred embodiment, and so did not cabin the claims. On the “present invention” language,

the Court agreed with Judge Corley that, while this language could evidence an intent to limit the

claims to the description, it did not do so here. Instead, relying on the Specification as a whole,

the Court found that Yahoo! was reading limitations into the claims. See id. at 9:13-10:10.

                       4.      The ʼ024 Patent and the PTAB Proceeding.

        In January 2017, eBay filed an IPR challenging claims in MasterObjects ʼ024 Patent

(asserted here). As did Google before it, eBay argued that the ʼ024 term “query message” must

be “limited to messages whose search strings consist only of the changes to an input string rather

than an entire input string.” See Ex. I at 11. As the PTAB summarized:

        In other words, if an initial query message comprises an input string of three
        characters, when a user enters a fourth character to the input string, the new query
        message must include only the fourth character, i.e., the change, and must exclude
        the original three characters of the input string.
Id. at 11.

        eBay did not “identify specific language in any claim to support narrowing the

interpretation of ‘query message’ to comprise only changes to an input string.” Id. eBay, rather,

argued that the claim scope was “limited by the Specification’s description of the invention as

sending ‘only the changes.’” Id.

        The PTAB disagreed:

        We are not persuaded by [eBay]’s arguments … The [Google] District Court did
        not construe the claims “as a whole,” as [eBay] is attempting to do here. Nor did
        the Court construe the term “query messages,” the term [eBay] identifies in this
        proceeding. Rather, the Court construed the term “additional characters” in view

                                                 12
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 17 of 33




       of additional claim language, “lengthens” and “modify,” which the Court found to
       ‘suggest that the server is not wiping its slate clean with each new submitted
       query, but is instead combining the queries to form the “lengthening string.”
Id. at 11-12.

       In reaching this conclusion, the PTAB started with the ’024 claim language itself:

       Unlike the claims at issue in the ’529 patent, the challenged claims of the ’024
       patent do not include the terms ‘additional character,’ or ‘modify,’ both of which
       suggest sending only a change, and petitioner has not identified specific language
       in the challenged claims that suggests the server is sending only changes.
Id. at 12. On the allowed to send “just-the-changes” Specification language, the PTAB found

that this language meant that “the protocol allows for, but is not limited to, sending only

changes.” Id.

       The PTAB found no disavowal. Id. “Absent a clear disavowal in the Specification, [the

PTAB gave] the term ‘query message’ its ordinary and customary meaning. Nothing in the

terms ‘query,’ ‘message,’ or ‘query message’ indicates sending only changes.” Id. 7

       E. Asynchronous Communication: The Prior Claims Orders and PTAB
          Proceeding.
                       1. eBay.

       In eBay, the defendant argued that “asynchronous connection” means “[a] connection that

allows one side of the communication to initiate communications at the same time as the other

side at any moment in time within a session.” See Ex. K at 4 (emphasis added). eBay cited the

following specification passage to support its construction: “The system is bi-directional and

asynchronous, in that both the Client and the Server can initiate communications at any moment

in time. … An example of a communication initiated by the Server is updating the information



7
  The PTAB did not issue a final ruling on query message, as its final decision, confirming the
involved claims’ patentability, turned on independent claim limitations (usability test limitations)
that do not use this term. This is unsurprising, since MasterObjects’ invention is agnostic as to
the precise manner in which data is transmitted between the client and server system.
                                                 13
          Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 18 of 33




provided to the client.” Id. at 5 (citing ’529 Patent (Ex. E) at 12:22-36). The same language

appears in the specifications of the patents asserted in this lawsuit. See, e.g., Ex. A (’024) at

12:24-34. eBay also cited a passage from the prosecution history in which the applicant stated

that an “advantage” of the invention is that “‘both the client and the server can initiate

communications at any moment in time’ such that the server ‘can automatically send updated

results to the client, without the client user having to click ‘submit.’’” See Ex. K at 10.

         The Court rejected eBay’s construction, holding that this term means “a connection that

allows one side of the communication to communicate at the same time the other side is also

communicating within a session.” Id. The Court began by analyzing the plain language of the

claims, which do not require the server system to initiate communication: “Claim 1 of the ’529

describes the client sending the server a lengthening string of characters and the client then

receiving responses from the server; it does not require the server to initiate any communication.

… In other words, the server is always receiving and responding, but never initiating.” Id. at 5

(emphasis in original). The Court held that “the ‘initiate communication’ function is one

possible embodiment of the patents rather than a limitation on the claims.” Id. at 7. The Court

noted that eBay’s “initiate” language appears in a description of “the server and client as utilized

in the QuestObjects embodiment rather than [the] server and client in the claims.” Id. The Court

also cited additional specification passages that show “one embodiment of the invention is to

have the data pushed, not that the claims require the initiation of communications by the server.”

Id. at 7-8. (citing, e.g., ’529 Patent (Ex. E) at 6:3-11, 8:47-54 & 31:33-45). 8

         The Court then went on to analyze the prosecution history. The Court found that “[t]he

inventor is not distinguishing the prior art on the ground that with the invention the server can



8
    Equivalent statements are found at ’024 Patent (Ex. A) 6:11-16, 8:52-59 & 31:38-48.
                                                 14
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 19 of 33




initiate communication with the client; rather, the inventor is explaining that as a result of the

distinguishing feature of the invention—an asynchronous session-based system—the invention

can have the server initiate communications. Thus, this prosecution history is consistent with the

specification’s description of having the server initiate a communication as one possible

application of the invention rather than a limitation.” Ex. K at 10. The Court concluded “the

ordinary meaning of the language of the claims at issue to one skilled in the art does not include

the limitation that the server initiate communications with the client, … the specification

demonstrates that having the server initiate communications with the client is one function that

can be enabled with the invention but not a necessary function, and … the patentee did not

narrow ‘asynchronous connection’ during prosecution to require that the server initiate

communications with the client.” Id. at 10.

                       2. Yahoo!

       In Yahoo!, the defendant argued that “asynchronous connection” means “a connection

that allows either side of the communication to initiate communications at any moment in time

within a session.” Ex. H at 6. Yahoo! cited the same specification and prosecution history

passages as eBay. The Yahoo! Court applied essentially the same reasoning as the eBay Court

and came to the same conclusion: “the Court finds the language cited by Yahoo! only to refer to

a limitation of a specific embodiment, the QuestObjects system. … MasterObjects does not

argue that their invention is distinguishable because the server can initiate a communication with

the client. Rather, MasterObjects makes clear that an asynchronous connection can have a server

initiate communications.” Id. at 7-8. Accordingly, the Court construed this term to mean “[a]

connection the allows one side of the communication to communicate at the same time the other

side is also communicating within a session.” Id. at 8.



                                                 15
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 20 of 33




                       3. Google.

       In Google, the defendant argued that “asynchronous connection” means “a connection

that allows both the client and the server to initiate communications at any moment in time

within a session.” Ex. L at 6. The Court adopted Google’s construction, but remarked that “the

claimed invention covers both client-initiated and server-initiated communications.” Id. at 8. As

such, the Google Court’s reasoning is consistent with the eBay and Yahoo! decisions, though its

construction is perhaps less clear. The server can initiate the communication, but the claims do

not require it to be able to do so. This is also consistent with MasterObjects’ position: the claims

do not forbid the server to initiate communication, but they do not require the server to be able to

initiate communication either. The term “asynchronous” simply does not place any limitations

on who (the client or server) talks first. See § IV below.

                       4. PTAB.

       This term was also addressed by the PTAB in the IPR. See Ex. I at 9-10. There, the

parties disputed the meaning of “asynchronous[ly],” but neither side argued that the server is

required to initiate the communication. The PTAB made the following remarks:

       We find that “bi-directional” refers to communication from both the Client and
       Server, and that “asynchronous” refers to the capability of initiating
       communications at any moment in time. In light of this disclosure in the
       Specification, we determine that the term “asynchronous” encompasses
       communications that are initiated “at any moment in time.” The Specification
       also describes as “asynchronous” the situation in which a server receives queries
       in a particular order, and sends responses to the queries in a different order.
Id. at 10. Although the PTAB used the word “initiating” in this description, it did not hold that

the server is required to be able to initiate the communication. Rather, the PTAB held that

asynchronous communications can be “initiated at any moment in time” without placing any

requirements on who initiates the communication, and provided an example in which the client

initiates the communication (“a server receives queries”) and the server responds. This holding

                                                16
          Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 21 of 33




is, again, consistent with MasterObjects’ proposed construction and inconsistent with

Facebook’s, which would require the server to be able to initiate. See § IV below.

   III.      THE QUERY MESSAGE TERMS DO NOT REQUIRE SENDING “JUST-
             THE-CHANGES.”
 Claim Terms                          MasterObjects’ Proposal           Facebook’s Proposal
  “whereby the query messages         Plain and ordinary meaning.       “Each query consists of only
  represent the lengthening                                             the changes to the input
  string as additional characters     These terms are not limited       string that were not sent in
  are being input”                    to a message/string               any previous consecutive
  (’024 cls. 1, 32, 35, 36, 37;       comprising only the changes       query”
  ’628 cl. 13)                        to an input string, and may
 “multiple query messages             include the entire input string
 corresponding to multiple
 versions of said input”
 (’628 cls. 1, 25)
 “a request message containing
 a string representing an
 incomplete version of the
 search query”
 (’866 cl. 1)
 “sending a string representing
 an incomplete search query”
 (’073 cl. 1)

          On their face, the asserted claims do not restrict what the client sends to “just-the-

changes” in the client input buffer. The claim language does not even suggest such a limitation.

Rather, for example, the claims specify that the “query messages represent the lengthening

string,” or that the “query messages correspond[] to multiple versions of said input.” Read

plainly, this language means that the query messages can contain the entire input string, not just

the changes.

           The asserted claims use different language than the prior ’529 and ’639 Patents. The

asserted claims do not say, for example: “wherein each of the plurality of queries form an

increasingly lengthening query string for retrieving content from the server; and wherein the

server receives the plurality of queries from the requesting client, and in response to receiving


                                                    17
           Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 22 of 33




each of one or more additional characters in the increasingly lengthening query string.” See Ex.

G (’639), Claim 1; see also Ex. Q (table showing non-asserted ’529 Claim 1’s language

alongside asserted ’024 Claim’s language). Instead, the asserted claims refer to “query

messages,” “a request message,” or “a string.”

       Nor does the Specification support reading a “just-the-changes” limitation into the

claims. In fact, as Judges Corley and White (as well as three PTAB judges) concluded, see §

II.D, the Specification is directly to the contrary. Saying that one possible optimization of the

QuestObjects embodiment would “allow” sending just the changes “instead of sending the full

input buffer,” supports doing either, not limiting to one.

       Given these points, Facebook can support its restrictive “just-the-changes” construction

only by proving manifest and clear disavowal of sending more than “just-the-changes.” This

disavowal does not exist. No Court, nor the PTAB, found such a disavowal.

   A. The Asserted Claims Describe a Client that Sends the “Lengthening String” NOT
      “Only-The-Changes.”
        Claim construction begins “with the words of the claim[s].” Teleflex, Inc. v. Ficosa N.

Am. Corp., 299 F.3d 1313, 1324 (Fed. Cir. 2002); see also id. (“‘[T]he claim construction

inquiry . . . begins and ends in all cases with the actual words of the claim’”).

       1.       The ’024 Patent.

       In pertinent part, independent claim 1 of the ʼ024 Patent describes the query message as

follows:

       [A] server system...configured to receive query messages from a client object...the
       client object that, while a user is providing input comprising a lengthening
       string of characters, sends query messages to the server-system; whereby the
       query messages represent the lengthening string as additional characters are
       being input by the user...
See Ex. A, Claim 1.


                                                 18
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 23 of 33




       This claim says that the “query messages represent the lengthening string” that is being

input by the user. This language cannot be read to mean that the query message must be

restricted to only the changes in the input buffer. On its face, “represent the lengthening string”

can include the entire string.

       All other ’024 claims are congruent with independent claim 1. All describe the query

message as the lengthening string.

       2.      The ʼ628 Patent.

       In pertinent part, independent claim 1 of MasterObjects’ ʼ628 patent states as follows:

       [A] client object adapted to receive input comprising a lengthening string of
       characters from a user, the client object sending multiple query messages
       corresponding to multiple versions of said input to a server system...
See Ex. B, Claim 1.

       This claim says that the client object receives “input comprising a lengthening string of

characters,” and that the client object then sends query messages “corresponding to multiple

versions” of this input. The client object thus can receive and then send “versions” of the

lengthening string to query a server. For example, if a user is typing “Lady Gaga,” the strings

“l,” “la,” and “lad” correspond to multiple versions of the input over time. The plain meaning of

this language is not limited to sending only the changes.

       3.      The ʼ073 Patent.

       In pertinent part, MasterObjects’ ’073 independent claim 1 reads as follows:

       A method comprising...automatically sending a string representing an
       incomplete search query to a server system comprising one or more computers;
       receiving by the server system, the string; matching by the server system, the
       string to entries in a cache of query strings...
See Ex. D, Claim 1.

       This claim states that the “string” sent represents the “incomplete search query.” The


                                                 19
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 24 of 33




claim then states that the server system looks for content by “matching” “the string.” If the

query being sent is the query being “matched,” then the query sent has to include the entire

current input string. If the string were just the changes to the input buffer, then the server system

could not “match” this string. The server would have to glue the “just-the-changes” queries

together to form a coherent string to search for content. For example, if the user extended the

input from “l” to “la,” and the client sent only the change, “a,” the server system would have to

append “a” to “l,” so that it could use “la” to search for content (such as Lady Gaga). In this glue

together reading, the server system would not be “matching” the string sent (“a”) to entries in the

cache. The claim language, perforce, dictates that what is sent cannot be only the changes.

(Claim 1 is the ’073’s only independent claim).

       4.      The ʼ866 Patent.

       MasterObjects’ ʼ866 independent claim 1 similarly describes the server system matching

the contents of the return message, “the string,” to entries in the cache to find content matching

the return message’s string:

       A method comprising...sending a request message containing a string
       representing an incomplete version of the search query over a network to a
       server system comprising one or more computers serving a plurality of client
       computers, receiving, by the server system, the string; matching by the server
       system, the string to entries in a cache of queries and search results
       previously retrieved from one or more content sources; retrieving by the server
       system, data indicative of the search results matching the incomplete version of
       the search query...
See Ex. C, Claim 1.

       Since the server system is searching content by “matching” server system content against

the “string” received, that string must be the incomplete query. (The ’866’s other independent

claim features similar language.)

       There is nothing in the language of the asserted claims that says a Query Message must


                                                  20
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 25 of 33




be restricted to just-the-changes in the client input buffer. There is nothing in the asserted claim

language that even suggests such a limitation, and the plain language of the ’073 and ’866 claims

outright exclude sending only the changes.

   B. The MasterObjects Specification Allows But Does Not Require Sending Just-the-
      Changes.
       The parties’ Query Message construction dispute reduces to one point: whether the

QuestObjects system described in great detail is a preferred embodiment or a claim limiting

description of the invention itself. MasterObjects says the former; Facebook contends the latter.

       The QuestObjects system is just an embodiment. This is what the Specification itself

says: “In the detailed description below, an embodiment of the of the present invention is

referred to as QuestObjects.” Ex. A at 9:53-54. The Glossary of defined terms is embodiment

specific. See id. at 9:59-60 (“Other terms used to describe the QuestObjects system in detail can

be found in the glossary below”). The just-the-changes allowed optimization is one possible

embodiment specific approach, not a binding claims limitation. Take for example the following

passage:

       If the results are not found in the cache, the Client Quester uses the Client
       Controller to send the new input buffer to the Server Quester, so that a new
       query can be executed...To support this, the protocol of the present invention
       provides a number of messages that allow the Client Quester to send just the
       changes to the input buffer, instead of sending the entire input buffer...
Ex. A at 20:11-17 (emphasis added).

       First, it is clear that this description is embodiment specific. It uses capitalized

QuestObjects’ Glossary defined terms. Second, the words “allow” and “instead” are important.

These words make clear that, in one optimization, the preferred embodiment may send just the

changes “instead of the entire input buffer.” See Ex. I (PTAB) at 12 (“‘[T]hat allow’ indicates

the protocol allows for, but is not limited to, sending only changes”). That the embodiment is


                                                 21
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 26 of 33




allowed to send just-the-changes in no way means the claims are limited to sending just-the-

changes.

       The Specification also contains a passage that says: “The invention includes a Server,

that handles requests for information from clients, and a communication protocol that is

optimized for sending single characters from a Client to the Server,” Ex. A. at 11:57-61. This

passage too is embodiment specific, as the capitalized terms “Server” and “Client” are so

defined. See id. 11:51-52 (“The terms ‘client’ and ‘server’ are used herein to reflect a specific

embodiment of the invention”); see also Ex. K (eBay) at 13 (“[S]erver and client are capitalized

to further indicate that the inventor is describing a specific embodiment rather than the

limitations of the claimed inventions”); Ex. H (Yahoo!) at 9-10. More, an optimization is a

potential upgrade, not a required feature.

       Embodiment specific and permissive specification language does not limit the scope of

the claims. See Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (“[A]lthough the

specification often describes very specific embodiments … we have repeatedly warned against

confining the claims to those embodiments”); Teleflex, 299 F.3d at 1326-27 (holding that there is

no rule that where one embodiment is described in the specification the embodiment’s

limitations are to be read into the claims); i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 844

(Fed. Cir. 2010) (“The specification’s permissive language … does not clearly disclaim ….”)

       Finally, the Specification has an explicit illustration of a “query message” being “AB,”

where A was typed first and sent and B was typed second, with “AB” then sent. See Ex. A at

18:64-19:2 (“An additional character event is generated when the user has typed the second

character ‘b’ … the Server Quester may … send the appropriate query message ‘ab’ to the

Service”). This is the only time the exact phrase “query message” appears in the ’024, ’628,



                                                22
         Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 27 of 33




’866, and ’529 Patents’ specifications. This “AB” query comprises both character A and newly-

added character B. In this way, the Specification describes the entire extant string as a query

message, not “only-the-changes” to the lengthening string. This Specification reference, which

uses the exact words used in two of the Query Messages terms, cannot be ignored. See Ex. I

(PTAB) at 13 (“The term ‘query message’ appears only once … and describes a query sent from

the server to the service … The claims … use the term … to refer to queries sent from a client

object … Nonetheless, the Specification uses the term ‘query message’ in reference to a message

comprising an entire input string, not just changes to a string”).

         C.     There Is No Disavowal Or Disclaimer Here.

         The words of a claim are generally given their ordinary meaning. See Phillips, 415 F.3d

at 1312. There are two important exceptions to this general rule: (1) where the patent owner sets

out a definition and so acts as lexicographer, or (2) where the patentee “disavows the full scope

of a claim term either in the specification or prosecution.” See Thorner v. Sony Computer Entm’t

Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). Disavowal must be clear and manifest. Id. at

1366 (“‘[E]xpressions of manifest exclusion or restriction’” required for disavowal).

         As illustrated above, see § III.B, there is no disavowal of the scope of these claim terms

in the Specification. There is also absolutely no prosecution history disclaimer or disavowal.

The PTO never disallowed claims because the client sent the entire lengthening string, as against

“just-the-changes.” There is no MasterObjects reply where the patentee said, directly or

indirectly, that one of its points of novelty lay in sending “just-the-changes.”

   IV.        THE ASYNCHRONOUS[LY] TERMS DO NOT REQUIRE THAT THE
              SERVER BE ABLE TO INITIATE THE COMMUNICATION.
 Term                  MasterObjects’ Proposal                Facebook’s Proposal

 “asynchronously” Plain and ordinary meaning.                 “Both the client and the server can
 (’024 cls. 1, 35,                                            initiate communications at any

                                                  23
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 28 of 33




 36, 37; ’628 cls.     Alternatively: “each side of the        moment in time”
 1, 13, 25; ’073 cl.   communication is free to
 1; ’866 cl. 1)        communicate without waiting for
 “asynchronous”        the other side”
 (’024 cl. 32)
                       Alternatively: “each side of the
                       communication can communicate
                       with the other side in a non-
                       blocking manner”

       Facebook contends that the terms “asynchronous” and “asynchronously” impose a

limitation that requires the server to be able to “initiate” (i.e. start or begin) the communication.

MasterObjects respectfully disagrees. The “asynchronous” terms are not about who starts the

communication. Rather, the “asynchronous” terms describe how the communication is

conducted once it has begun. Synchronous communication is like a walkie-talkie—each side

takes turns, waiting for the other side to say “over” before beginning to speak. Conversely,

asynchronous communication is non-blocking—each side can communicate without waiting for

the other side to finish. See, e.g., Ex. K (eBay Order) at 4 (an asynchronous connection “must

allow one side of the communication to communicate with the other side at the same time, that

is, like telephones rather than walkie talkies”).

       MasterObjects’ construction is supported by the intrinsic and extrinsic evidence. The

claims describe a situation in which “the client object…sends query messages to the server

system” and then “the server system…send[s] return messages to the client object.” See, e.g.,

Ex. A (’024), Claim 1. These claims do not require the client or server system to wait its turn;

each is free to send messages on its own timetable. The claims also do not require the messages

to be sent or received in any particular order. See Ex. I (PTAB) at 10 (“‘[A]synchronous’ also

encompasses communications that are initiated ‘out of order’”). As such, some claims say “the

client object tests the usability of the results in the return message by checking that the return

message corresponds to the latest query” to ensure that the client does not display out-of-date
                                                    24
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 29 of 33




results to the user. See, e.g., Ex. A (’024), Claim 1. The impetus for this usability test is the

asynchronous nature of the communication, in which both sides are free to communicate without

waiting for the other side.

       The Specification describes examples of this asynchronous process in more detail.

“Tasks that clients execute on the system are non-blocking … a communication initiated by the

Client may be a single character that is sent to the Server, that responds by returning appropriate

data. … As information changes in the database, the Server sends an updated version of that

information to the Client.” See, e.g., Ex. A (’024) at 12:28-38; see also id. at 23:37-41 (“[T]he

system is asynchronous and on occasions it may occur that a newer QuestObjects Result Set is

sent to the client before an older one. The request identifier and QuestObjects Result Set

identifier allow the Client Quester to detect and handle this”).

       That this is the ordinary meaning of “asynchronous” to one skilled in the art is further

supported by extrinsic definitions in technical dictionaries:

•   Asynchronous adj.: “Pertaining to, being, or characteristic of something that is not dependent

    on timing. For example, asynchronous communications can start and stop at any time instead

    of having to match the timing governed by a clock.” Ex. O (Microsoft Computer Dictionary

    (5th ed. 2002)).

•   Asynchronous communications n.: “Computer-to-computer communications in which the

    sending and receiving computers do not rely on timing as a means of determining where

    transmissions begin and end.” Id.

•   Asynchronous: “To communicate without external timing and to have each communicating

    device work at its own speed. People talk asynchronously. Even though one person talks

    very fast and another very slowly, their brains still receive the conveyed messages and


                                                 25
         Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 30 of 33




    respond. Modems and FAX machines are asynchronous.” Ex. P (McGraw-Hill Illustrated

    Telecom Dictionary (1998)).

None of these definitions supports Facebook’s proposed construction. They show that

“asynchronous” has nothing to do with who initiated the communication by sending the first

message. Rather, a communication is “asynchronous” if both sides are free to talk without

relying on a clock or other coordination mechanism to synchronize their communications with

one another.

         The same claim construction dispute has been litigated in three prior cases. See § II.E.

above. In each prior case, the defendant took the same position Facebook now takes, proposing

a construction that required the server to be able to “initiate” the communication. In two of those

three cases, the Court expressly rejected the defendant’s proposed construction. In the third case,

the Court accepted the defendant’s construction, but did not limit the claims to require the server

to be able to initiate communications (as Facebook now proposes), but rather held that the claims

were broad enough to allow server-initiated communications (this is consistent with

MasterObjects’ construction).

         In the eBay case, Judge Corley rejected eBay’s proposal that “asynchronous connection”

means “[a] connection that allows one side of the communication to initiate communications at

the same time as the other side at any moment in time within a session.” Ex. K at 4. The eBay

Court:

•   Began its analysis with the plain language of the claims, observing that none of the claims

    state or imply that the server sends the first message, id. at 5;

•   Then turned to the specification and held that “the ‘initiate communication’ function is one

    possible embodiment of the patents rather than a limitation on the claims,” id. at 7;


                                                  26
           Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 31 of 33




•   Then turned to the prosecution history where it found that the history was “consistent with

    the specification’s description of having the server initiate a communication as one possible

    application of the invention rather than a limitation,” id. at 10; and

•   Then concluded that “the ordinary meaning of the language of the claims … does not include

    the limitation that the server initiate communications with the client ….” Id. at 10.

       The same reasoning is equally applicable to all the claims at issue here. For example,

’024 Claim 1 says “the client object…sends query messages to the server system” and “the

server system…send[s] return messages to the client object.” Ex. A. All of the claims that use

the term “asynchronous” or “asynchronously” are the same in this respect. All describe the

client initiating the communication, and none require the server to initiate any communication.

See Ex. A (’024), Claims 1, 32, 35, 36, 37; Ex. B (’628) Claims 1, 13, 25; Ex. D (’073) Claim 1;

Ex. C (’866) Claim 1. The fact that some embodiments may allow the server to initiate

communication does not limit the ordinary meaning of these claims. See, e.g., Kara Tech., Inc.

v. Stamps.com, Inc., 582 F.3d 1341, 1348 (Fed. Cir. 2009) (“The patentee is entitled to the full

scope of his claims, and we will not limit him to his preferred embodiment”); Phillips, 415 F.3d

at 1323.

       Further, nothing in the specifications or the prosecution history is a disavowal. See, e.g.,

Ex. A (’024) at 12:24-34 (which is identical to a ’529 passage the eBay Court found non-

limiting. See Ex. K at 5-9). There are no “expressions of manifest exclusion or restriction” that

would give rise to a disclaimer or express definition, and as such MasterObjects “is entitled to

the full scope of its claim language.” See Thorner, 669 F.3d at 1366; see also Ex. K (eBay) at 9

(“The Court does not find an unambiguous disavowal”).

       In sum, all the claims at issue describe the client as initiating the communication, and


                                                  27
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 32 of 33




none of these claims state or imply that the server must initiate the communication. As described

in certain embodiments in the specification and prosecution history, the server system is

permitted to initiate communication, but it is never required to do so. As such, these

embodiments do not limit or narrow the claims to require the server system to be capable of

initiating communication. Facebook’s construction, which is designed to import such a

requirement into the claims, should therefore be rejected.

   V.      CONCLUSION.
   For the foregoing reasons, MasterObjects respectfully request that the Court enter

MasterObjects’ proposed constructions.

 Dated: September 18, 2020                        Respectfully submitted,

                                                  /s/ Leslie V. Payne
                                                  Spencer Hosie, pro hac vice,
                                                  (CA Bar No. 101777)
                                                  shosie@hosielaw.com
                                                  Diane S. Rice, pro hac vice,
                                                  (CA Bar No. 118303)
                                                  drice@hosielaw.com
                                                  Brandon C. Martin, pro hac vice,
                                                  (CA Bar No. 269624)
                                                  bmartin@hosielaw.com
                                                  Darrell Rae Atkinson, pro hac vice,
                                                  (CA Bar No. 280564)
                                                  datkinson@hosielaw.com
                                                  HOSIE RICE LLP
                                                  600 Montgomery St., 34th Floor
                                                  San Francisco, CA 94111
                                                  415.247.6000
                                                  Fax: 415.247.6001

                                                  Leslie V. Payne
                                                  (TX State Bar No. 00784736)
                                                  lpayne@hpcllp.com
                                                  Alden G. Harris, pro hac vice
                                                  (TX State Bar No. 24083138)
                                                  aharris@hpcllp.com
                                                  HEIM, PAYNE & CHORUSH, LLP
                                                  1111 Bagby St. Ste. 2100

                                                28
        Case 6:20-cv-00087-ADA Document 55 Filed 09/18/20 Page 33 of 33




                                                  Houston, Texas 77002
                                                  Telephone: (713) 221-2000
                                                  Facsimile: (713) 221-2021

                                                  ATTORNEYS FOR PLAINTIFF
                                                  MASTEROBJECTS, INC.




                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record, who are deemed to have consented to

electronic service are being served this 18th day of September, 2020, with a copy of this

document via the Court’s CM/ECF system.


                                                    /s/ Leslie V. Payne
                                                    Leslie V. Payne




                                               29
